DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
 

				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US 8,282,617) and further in view of Kim et al. (US 2015/0099086).
With reference to claim 1, Kaneda discloses an underpants-type disposable diaper (10), in which a front side outer member (20F) disposed in a front body and a back side outer member (20B) disposed in a back body are separately provided, the front side outer member and the back side outer member are spaced apart in the front-back direction at the middle in the front-back direction (figure 1), 
an inner member (20), which has a liquid pervious top sheet (30) positioned on a front surface side thereof, a liquid impervious sheet (70) positioned on a back surface side thereof, and an absorber (50) interposed therebetween, extends in the front-back direction from the front side outer member to the back side outer member (figure 1), and is joined to the front side outer member and to the back side outer member (col. 7, lines 11-17), 
a first side gather and a second side gather (see annotated figure 3 below) extending from both sides of the inner member (20) so as to be contact with the legs of a wearer are included (LO), each of the first and second side gathers include a root portion on a side portion on a back surface side of the liquid impervious sheet in the inner member (figure 3) and includes a gather nonwoven fabric (64) forming an outer surface at least from the root portion to a tip end (figure 3),
a cover nonwoven fabric (12M) which covers a back surface of the inner member (figure 3), is provided from between the front side outer member and the inner member to between the back side outer member and the inner member (figure 2), the cover nonwoven fabric extends at least from a back surface side of the root portion of the first side gather to a back surface side of the root portion of the second side gather (figure 3), 
[AltContent: textbox (center side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second side gather)][AltContent: textbox (first side gather)][AltContent: arrow]
    PNG
    media_image1.png
    515
    1100
    media_image1.png
    Greyscale

both sides of the front side outer member and both sides of the back side outer member are joined, respectively, a waist opening and a pair of right and left leg openings are included (figures 5-6), and 
elastic members (15) are incorporated in the front side outer member and the back side outer member as set forth in figure 1, and side edges of the cover nonwoven fabric (12M) are located at positions on a center side in the width direction with respect to the side edges of the narrowest part (presumably of the absorber) as shown in annotated figure 3 above.
The difference between Kaneda and claim 1 is the provision that the cover nonwoven fabric is a perforated nonwoven fabric in which a plurality of holes penetrating a front surface and a back surface of the cover nonwoven fabric are provided at intervals entirely in the front-back direction and the width direction and that the absorber has a specific shape.
Kaneda discloses that the absorber may take any shape as set forth in col. 10, line 47.  Kaneda also discloses that the cover nonwoven fabric can arbitrarily be made wider with respect to the absorber (col. 19, lines 56-59), thus providing the opposed side edges of the coven nonwoven fabric that will extend in the front-back direction at least coincident with side edges of any part of the absorber.
Kim et al. (hereinafter “Kim”) teaches an analogous absorbent article that includes an apertured outer cover (abstract) which includes a perforated nonwoven fabric [0042] in which a plurality of holes penetrating a front surface and a back surface of the cover nonwoven fabric are provided at intervals entirely in the front-back direction and the width direction as shown in figures 1-2. Kim also teaches that the absorbent core may be I-shaped or T-shaped [0056], thus providing an absorber having a narrowed portion positioned between front and back end portions.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Kaneda with the perforated outer cover as taught by Kim in order to improve softness, heighten the user’s awareness of the cover’s breathability and to reduce dampness as taught by Kim in [0001].
Likewise, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Kaneda with the absorber shape because Kaneda anticipates any absorber shape and I-shaped and T-shaped absorbers are well known in the art to provide a core with a shape that corresponds to the legs of the user thereby reducing the possibility of undesirable side leakage.
With reference to claim 2, Kaneda discloses an underpants-type disposable diaper wherein both ends of the cover nonwoven fabric in the width direction are not fixed to the inner member as set forth in figure 3 where the cover nonwoven fabric is shown as connected to the barrier cuffs (60). 
With respect to claims 3 and 5, Kaneda modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Kaneda modified and claims 3 and 5 is the provision that both ends of the cover nonwoven fabric in the width direction are folded back to the liquid impervious sheet side.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the width of the cover nonwoven fabric as desired because Kaneda discloses that the sheet can be arbitrarily made wider as needed as set forth in col. 19, lines 52-61. 
[AltContent: textbox (unjoined portion)][AltContent: arrow][AltContent: textbox (joined portion)][AltContent: arrow]
    PNG
    media_image2.png
    752
    627
    media_image2.png
    Greyscale




With reference to claims 4 and 6-7, Kaneda discloses an underpants-type disposable diaper wherein at least either of the front side outer member and the back side outer member is joined to the inner member, at regions overlapping with both end portions in the width direction of the inner member, and is not joined or is intermittently and peelably joined to the inner member, at a part on a crotch side or a whole part in the front-back direction of a region between the regions overlapping with the both end portions in the width direction of the inner member as shown in annotated figure 4 below. 
Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.
With respect to the applicant’s argument directed to the absorber, Kaneda discloses that the absorber may take any shape as set forth in col. 10, line 47.  Kaneda also discloses that the cover nonwoven fabric can arbitrarily be made wider with respect to the absorber (col. 19, lines 56-59), thus providing the opposed side edges of the coven nonwoven fabric that will extend in the front-back direction at least coincident with side edges of any part of the absorber.
Kim also teaches that the absorbent core may be I-shaped or T-shaped [0056], thus providing an absorber having a narrowed portion positioned between front and back end portions.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Kaneda with the absorber shape because Kaneda anticipates any absorber shape and I-shaped and T-shaped absorbers are well known in the art to provide a core with a shape that corresponds to the legs of the user thereby reducing the possibility of undesirable side leakage.
With respect to applicant’s argument regarding the folding of the cover nonwoven, Kaneda discloses that the sheet can be arbitrarily made wider as needed as set forth in col. 19, lines 52-61. Kaneda also acknowledges folding of the sheet as set forth in col. 20, lines 7-21. Ultimately, the folding of the layer may also be considered as providing the layer with a different shape. The change in size and/or shape is considered to be within the level of ordinary skill in the art in view of the Kaneda reference which discloses any size/shape of the layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781